DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of November 12, 2019, claims 1-20 are pending in the application.  Claims 8-20 have been withdrawn from consideration (see below).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on August 25, 2022 is acknowledged.  Claims 8-20 (Groups II-IV) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBaets US 20100003370 (hereinafter “DeBaets”).
With respect to claim 1, DeBaets teaches the preparation of caramel (paragraphs [0086] and [0252]).
Regarding the limitation of a) mixing (i) a sugar alcohol and/or a non-metabolizable sugar and (ii) a dietary fiber to form a mixture as recited in claim 1, DeBaets teaches mixing polydextrose (fiber), resistant maltodextrin (fiber), fructo-oligosaccharide (fiber), inulin (fiber), carrageenan (fiber), and isomalt (sugar alcohol), maltitol (sugar alcohol), and/or tagatose (non-metabolizable sugar) (paragraphs [0043], [0132]-[0144], [0242]-[0248], [0252], and [0259]).
Regarding the limitation of b) heating the mixture at a temperature and for a length of time sufficient to caramelize the mixture as recited in claim 1, DeBaets teaches heat treating the mixture and maintaining the temperature until a desired degree of caramelization has occurred (paragraphs [0251], [0252], and [0257]).

With respect to claim 2, DeBaets is relied upon for the teachings of the method of claim 1 and have been previously addressed.
Regarding the limitation of comprising mixing the sugar alcohol and the dietary fiber as recited in claim 2, DeBaets teaches mixing polydextrose (fiber), resistant maltodextrin (fiber), fructo-oligosaccharide (fiber), inulin (fiber), carrageenan (fiber), and isomalt (sugar alcohol), maltitol (sugar alcohol), and/or tagatose (non-metabolizable sugar) (paragraphs [0036]-[0043], [0132]-[0144], [0242]-[0248], [0252], and [0259]).

With respect to claim 3, DeBaets is relied upon for the teachings of the method of claim 1 and have been previously addressed.
Regarding the limitation of comprising mixing the non-metabolizable sugar and the dietary fiber as recited in claim 3, DeBaets teaches mixing polydextrose (fiber), resistant maltodextrin (fiber), fructo-oligosaccharide (fiber), inulin (fiber), carrageenan (fiber), and isomalt (sugar alcohol), maltitol (sugar alcohol), and/or tagatose (non-metabolizable sugar) (paragraphs [0036]-[0043], [0132]-[0144], [0242]-[0248], [0252], and [0259]).

 With respect to claim 4, DeBaets is relied upon for the teachings of the method of claim 1 and have been previously addressed.
Regarding the limitation of wherein the temperature is from 270⁰F to 350⁰F as recited in claim 4, DeBaets teaches the temperature ranges between 150⁰C and 170⁰C (302⁰F to 338⁰F) (paragraph [0251]) and falls within the presently claimed range.

With respect to claim 5, DeBaets is relied upon for the teachings of the method of claim 1 and have been previously addressed.
Regarding the limitation of the mixture contains the sugar alcohol and/or the non- metabolizable sugar and the dietary fiber in a weight or volume ratio of from 10:90 to 90:10 of (i) the sugar alcohol and/or the non-metabolizable sugar to (ii) the dietary fiber as recited in claim 5, DeBaets teaches 20 g of sweetener composition (20 g isomalt, maltitol, and/or tagatose) and about 70 g of fiber (42.365 g polydextrose, 12 g resistant maltodextrin, 8 g fructo-oligosaccharide, 7 g inulin, and 0.5 g carrageenan) which is equivalent to a ratio of 20:70 and falls within the presently claimed range (paragraphs [0043] and [0243]-[0248]).

With respect to claim 6, DeBaets is relied upon for the teachings of the method of claim 1 and have been previously addressed.
Regarding the limitation of wherein the sugar alcohol and/or non-metabolizable sugar and the dietary fiber are mixed without water or other materials that are liquid at room temperature as recited in claim 6, DeBaets teaches mixing the ingredients and is silent with respect to the presence of water or other materials that are liquid at room temperature (paragraphs [0036]-[0043], [0086], [0132], [0252], and [0257]).

With respect to claim 7, DeBaets is relied upon for the teachings of the method of claim 1 and have been previously addressed.
Regarding the limitation of wherein the sugar alcohol and/or non-metabolizable sugar and the dietary fiber are further mixed with water and/or another liquid to form the mixture as recited in claim 7, DeBaets teaches mixing the ingredients with water or cream (paragraphs [0036]-[0043], [0086], [0132]-[0144], [0250], [0251], and [0259]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793